DETAILED ACTION
Claims 1-21 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 21 are directed to a system (i.e., a machine); Claims 1-11 are directed to a method (i.e., a process); and Claims 12-20 are directed to a CRM (i.e., a manufacture).  Accordingly, claims 1-21 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1. A method for generating a dosing protocol for an individual, the method comprising: 
receiving on a processor first data that indicates, for dose response to a medicament, a continuous multivariate model with at least one population parameter based on a single value that characterizes a population of individuals and at least one random parameter based on a distribution of values for individuals in the population; 
administering to a subject a first dose of the medicament based on the model and a naive most probable value for the at least one random parameter; 
determining, automatically on the processor based on the model, a probability that the first dose will produce a therapeutic result and a set of one or more times to sample the subject for corresponding measures of the therapeutic effect based on the probability; 
sampling the subject at the set of one or more times to obtain corresponding values of the corresponding measures of the therapeutic effect; 
determining, automatically on the processor based on the model, a subject-specific most probable value for the at least one random parameter based on the corresponding values; and 
determining, automatically on the processor based on the model, a second dose and timing therefor based on the subject-specific most probable value.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because determining, during treatment of a subject, individualized protocols for administering medicaments, which have increased chance to be maintained in the subject within a therapeutic range are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  As an example, a user could practically in their mind determine dosing parameters for a patient based on population data and determine a treatment regimen based on a model using that data.  
Accordingly, independent claim 1 and analogous independent claims 12 & 21 recite at least one abstract idea.
Furthermore, dependent claims 2-11 & 13-20 further narrow the abstract idea described in the independent claims. Claims 3-4 & 13-14 recite random patient parameters; claims 7-8 & 17-18 recites the multivariate model receiving additional data; claim 9-10 & 19-20 recites the type of medication; claim 11 recites the probability value. These limitations only serve to further limit the abstract idea and hence, are directed towards fundamentally the same abstract idea as independent claim 1 and analogous independent claims 12 & 21, even when considered individually and as an ordered combination.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

1. A method for generating a dosing protocol for an individual, the method comprising: 
receiving on a processor first data that indicates, for dose response to a medicament, a continuous multivariate model with at least one population parameter based on a single value that characterizes a population of individuals and at least one random parameter based on a distribution of values for individuals in the population; 
administering to a subject a first dose of the medicament based on the model and a naive most probable value for the at least one random parameter; 
determining, automatically on the processor based on the model, a probability that the first dose will produce a therapeutic result and a set of one or more times to sample the subject for corresponding measures of the therapeutic effect based on the probability; 
sampling the subject at the set of one or more times to obtain corresponding values of the corresponding measures of the therapeutic effect; 
determining, automatically on the processor based on the model, a subject-specific most probable value for the at least one random parameter based on the corresponding values; and 
determining, automatically on the processor based on the model, a second dose and timing therefor based on the subject-specific most probable value.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor performing steps automatically, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of administering first and second doses to a patient based on various parameters & sampling the subject at the set of one or more times, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h) & Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 78, 101 USPQ2d 1961, 1968 (2012)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 12 & 21 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 12 & 21 are directed to at least one abstract idea.
Accordingly, the claim recites at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 2: These claims recite administering a second dose and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, regarding the additional limitations of the processor performing steps automatically, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of administering first and second doses to a patient based on various parameters & sampling the subject at the set of one or more times, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h) & Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 78, 101 USPQ2d 1961, 1968 (2012)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-21 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-19, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mould (US20140100829) in view of Schobel (WO2018129413A1).
As per claim 1, Mould teaches a method for generating a dosing protocol for an individual, the method comprising: 
receiving on a processor first data that indicates, for dose response to a medicament, a continuous multivariate model with at least one population parameter based on a single value that characterizes a population of individuals and at least one random parameter based on a distribution of values for individuals in the population (para. 49-50, 83: system utilizes model with patient parameters based on population distribution data and random parameter data); 
administering to a subject a first dose of the medicament based on the model and a most probable value for the at least one random parameter (para. 40, 63: system generates initial dose based on the model and predicted values); 
determining, automatically on the processor based on the model, a probability that the first dose will produce a therapeutic result and a set of one or more times to sample the subject for corresponding measures of the therapeutic effect based on the probability (para. 90-93: proposed dosing regimen generated with testing times; probability displayed as predicted concentrations); 
sampling the subject at the set of one or more times to obtain corresponding values of the corresponding measures of the therapeutic effect (para. 90-93: patient tested to obtain concentration values); 
determining, automatically on the processor based on the model, a subject-specific most probable value for the at least one random parameter based on the corresponding values (para. 83: system generates patient specific predicted values based on model); and 
determining, automatically on the processor based on the model, a second dose and timing therefor based on the subject-specific most probable value (para. 83, 87-88: system determines updated dosing regimen based on updated model).
Mould does not expressly teach a naive most probable value for the at least one random parameter.
Schobel, however, teaches to using naïve Bayesian algorithms to predict outcomes based on values of variables, such as values of the variables identified using variable selection (para. 97). Schobel also teaches to determining treatment regimens using the prediction algorithms (claims 13-14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Schobel with Mould based on the motivation of predict or identify the patients at highest risk for a variety of infectious complications could allow for more proactive and directed preventative strategies (Schobel – para. 5).
As per claim 2, Mould and Schobel teach the method of claim 1. Mould discloses further comprising administering to the subject the second dose of the medicament (para. 90-91: various doses are given to patient).
As per claim 3, Mould and Schobel teach the method of claim 1. Mould discloses wherein the at least one random parameter is based on a distribution of values in electronic health records (EHR) (para. 49: database stores patient record data).
As per claim 4, Mould and Schobel teach the method of claim 1. Mould discloses wherein the at least one random parameter is at least one of clearance or volume (para. 83: clearance parameter).
As per claim 5, Mould and Schobel teach the method of claim 1. Mould does not expressly teach wherein the at least one population parameter is learned based on machine learning and a training set based on electronic health records (EHR).
Schobel, however, teaches to using neural network machine learning to determine predictive markers of response based on training data from a database (para. Claims 17-19, para. 93).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 6, Mould and Schobel teaches the method of claim 5. Mould does not expressly teach wherein the machine learning is based on a neural network.
Schobel, however, teaches to using neural network machine learning to determine predictive markers of response based on training data from a database (para. Claims 17-19, para. 93).

The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 7, Mould discloses the method of claim 1, wherein the continuous multivariate model includes at least one covariate variable and the method further comprises receiving on a processor second data that indicates a corresponding value for the at least one covariate variable (para. 38: various factors such as weight age can be used).
As per claim 8, Mould discloses the method of claim 7, wherein the at least one covariate variable is at least one of weight or age or gender (para. 38: various factors such as weight age can be used).
As per claim 9, Mould and Schobel teaches the method of claim 5. Mould does not expressly teach wherein the medicament is vancomycin.
Schobel, however, teaches to using vancomycin for disease treatment (para. 219).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 11, Mould discloses the method of claim 1, where a probability of the subject-specific most probable value is greater than a probability of the naive most probable value (Fig. 6A-6D; para. 83: system maps subject specific values against initial values; some parameter values may be larger than the initial values).
Claims 12 & 21 recite substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
Claims 13-19 recite substantially similar limitations as those already addressed in claims 3-9, and, as such, are rejected for similar reasons as given above.

Claims 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mould in view of Schobel (WO2018129413A1) as applied to claims 1 and 12 above, and in further view of Anderberg (WO2011162821A1).
As per claim 10, Mould and Schobel teach the method of claim 7, wherein the medicament is vancomycin (Schobel – para. 219: using vancomycin for disease treatment).
Mould and Schobel does not expressly teach the at least one covariate variable includes estimated glomerular filtration rate. 
Anderberg, however, teaches to methods and compositions for monitoring, diagnosis, prognosis, and determination of treatment regimens where glomerular filtration rate is determined (para. 127-129).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Anderberg with Mould and Schobel based on the motivation of better identifying patients who are at risk of having an acute kidney injury (Anderberg – para. 12).
Claim 20 recites substantially similar limitations as those already addressed in claim 10, and, as such, is rejected for similar reasons as given above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurtz (WO2021003485A1) teaches to methods of treatment based on a prognosis as determined utilizing a Bayesian framework are provided. Clinical data is utilized within a Bayesian framework to obtain a prognosis of a medical disorder. A prognosis can be updated utilizing a Bayesian framework when subsequent clinical data is acquired, such as clinical data acquired during a treatment or clinical monitoring. Mayer (WO2003082096A1) teaches managing a patient treatment program including a prescribed dosing regimen. The system and method develops and/or makes use of a pharmacokinetic model and a pharmacodynamic model and the monitored adherence of the patient to determine if and when testing should be performed. The system and method further determines if the prescribed dosing regimen should be adjusted, based upon a comparison of the results of the one or more tests and the results predicted by the one or more models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3626